FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedád Anonima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated January 24, 2014 TRANSLATION Autonomous City of Buenos Aires, January 24, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Information pursuant to Article 23, Chapter VII of the Buenos Aires Stock Exchange Rules - Resignation and Replacement in the Board of Directors of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the current requirements of the Buenos Aires Stock Exchange Rules. In that connection, please be advised that the Board of Directors of YPF S.A., in its meeting on January 23, 2013, accepted the resignation presented by Mr. Rodolfo Manuel Lafalla as director for Class D stock, for purely personal reasons. In addition, and in accordance with article 258 of the Ley General de Sociedades 19.550 and article 13 of its bylaws -Vacancy-, the members of the Supervisory Committee representing Class D stock proceeded to fill the vacancy in the Board of Directors by appointing Mr. Omar Chafí Felix as director for Class D stock. Please find attached an updated chart with the composition of the Board of Directors. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. TRANSLATION Composition of the Board of Directors – YPF S.A. Position Name ClassofSharesrepresented Term Status ChairmanoftheBoard, CEO and Executive Vice-President MiguelMatíasGaluccio Class D Onefiscalyear NonIndependent Director Axel Kicillof Class A One fiscal year Independent Director Jorge Marcelo Soloaga Class D One fiscal year NonIndependent Director GustavoAlejandroNagel Class D One fiscal year NonIndependent Director Oscar Alfredo Cretini Class D One fiscal year Independent Director Roberto Ariel Ivovich Class D One fiscal year Independent Director Omar Chafi Félix Class D One fiscal year Independent Director Armando Isasmendi (h) Class D One fiscal year Independent Director Héctor Walter Valle Class D One fiscal year Independent Director Rodrigo Cuesta Class D One fiscal year NonIndependent Director José Iván Brizuela Class D One fiscal year Independent Director Sebastián Uchitel Class D One fiscal year Independent Director Nicolás Marcelo Arceo Class D One fiscal year NonIndependent Director Fernando Raúl Dasso Class D One fiscal year NonIndependent Director Luis García del Río Class D One fiscal year Independent Director Carlos María Tombeur Class D One fiscal year Independent Director Nicolás Eduardo Piacentino Class D One fiscal year Independent Alternate Director Patricia María Charvay Class A One fiscal year Independent Alternate Director Sergio Pablo Affronti Class D One fiscal year NonIndependent Alternate Director Carlos Héctor Lambré Class D One fiscal year Independent Alternate Director FranciscoErnestoGarcía Ibañez Class D One fiscal year Independent Alternate Director José Carlos Blassiotto Class D One fiscal year Independent Alternate Director Cristian Alexis Girard Class D One fiscal year NonIndependent Alternate Director Javier Leonel Rodríguez Class D One fiscal year NonIndependent Alternate Director Jesús Guillermo Grande Class D One fiscal year NonIndependent Alternate Director Carlos Agustín Colo Class D One fiscal year NonIndependent Alternate Director Almudena Larrañaga Ysasi Ysasmendi Class D One fiscal year Independent YPF S.A. Macacha Güemes 515 C1106BKK Buenos Aires, Argentina SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: January 24, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
